              Case 1:20-cv-11283-ADB Document 106 Filed 07/13/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF MASSACHUSETTS




 PRESIDENT AND FELLOWS OF
 HARVARD COLLEGE; and
 MASSACHUSETTS INSTITUTE OF
 TECHNOLOGY,

                 Plaintiffs,

         v.                                              Civil Action No. 1:20-cv-11283-ADB

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY; U.S.
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT; CHAD F. WOLF, in his
 official capacity as Acting Secretary of the
 United States Department of Homeland
 Security; and MATTHEW ALBENCE, in his
 official capacity as Acting Director of U.S.
 Immigration and Customs Enforcement,

                 Defendants.




                                  DECLARATION OF STUDENT #5

        I, Student #5, hereby state under the penalty of perjury that the following statements are true

and accurate to the best of my knowledge:

        1.      I am a graduate student at the Massachusetts Institute of Technology. I am not

revealing my name or certain facts that may reveal my identity due to fears that, based on my

participation in this litigation or information disclosed in this declaration, I could face retaliation

from immigration authorities or harm in my home country or elsewhere.

        2.      I am a Brazilian citizen and have lived in the United States for the past three years

while I have studied at MIT. I am studying in the United States on an F-1 visa.
               Case 1:20-cv-11283-ADB Document 106 Filed 07/13/20 Page 2 of 3



          3.     I only have one course left to take for my Ph.D., which I plan to take in the spring

2021 semester. �is fall, I plan to focus on research related to my dissertation. Much of the work in

my department involves regular meetings with faculty. My understanding is that due to the COVID-

19 pandemic, these regular meetings will likely be conducted online.

          4.     If the COVID-19 and Fall 2020 directive issued by United States Immigration and

Customs Enforcement on July 6, 2020 takes eﬀect, I may be forced to return to Brazil. I am from a

city in a mountainous region in Brazil and I am concerned that it will be very diﬃcult to continue my

studies remotely from my hometown. �e internet connection is not strong enough to hold long

video conferences, making it diﬃcult to collaborate with faculty members and others. It will also be

diﬃcult, if not impossible, to access certain research materials.

          5.     Further, I am concerned about interacting with my family after taking a long

international ﬂight during the pandemic. Some of my family members have a history of respiratory

and heart diseases and they are thus at increased risk of facing severe health consequences if they

contract COVID-19.

          6.      If I am forced to leave the United States, I will also suﬀer a large ﬁnancial loss

because I have already signed a lease for a new apartment in Cambridge that begins in September. I

have already paid the ﬁrst and the last months of rent. �e total cost of my rent for the academic

year totals $14,100, all of which I will likely have to forfeit if I am not allowed to stay in the United

States.

          7.     If I am not allowed to stay in the United States while I continue my studies, I will also

be separated from my partner, and I do not know when we will be able to see each other again given

the public health risks of travel and our ﬁnancial constraints.



I declare under penalty of perjury that the foregoing is true and correct.

                                                    -2-
          Case 1:20-cv-11283-ADB Document 106 Filed 07/13/20 Page 3 of 3




Executed on this day, July 13, 2020

                                                /s/ Student #5
                                                Student #5




                                       -3-
